Citation Nr: 0618522	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-31 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Whether the appellant should be considered the surviving 
spouse of the veteran for the purposes of entitlement to VA 
benefits.



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from April 1945 to October 
1945.  He died in December 2003.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico, which 
denied the appellant's claim for Dependency and Indemnity 
Compensation (DIC), Death Pension, and Accrued Benefits 
because she was not the "surviving spouse" of the veteran 
and could not be deemed so under applicable laws and 
regulations.

The appellant failed to appear for the scheduled July 2004 RO 
hearing.  Although the Puerto Rico Public Advocate for 
Veterans Affairs (PRPAVA) is listed as the veteran's 
representative on the Certification of Appeal (VA Form 8), 
the appellant indicated in her March 2005 letter that she had 
never had a representative and there is no assignment of a 
representative (VA Form 21-22) by the appellant (as opposed 
to the veteran) in the claims folder.  The Board has 
therefore not listed the PRPAVA or any other organization or 
person as the appellant's representative on the title page of 
this decision.


FINDINGS OF FACT

1.  The veteran died in December 2003.

2.  The evidence reflects that the appellant entered into her 
relationship with the veteran more than a year prior to his 
death and a child was born of this relationship.

3.  The evidence reflects that the appellant entered into 
what she considered a common law marriage without knowledge 
of the legal impediment of Puerto Rico's lack of recognition 
of the validity of such marriages.

4.  The evidence reflects that the appellant cohabited with 
the veteran continuously from the date of the purported 
common law marriage to the date of death except for a 
(lengthy) separation due to the veteran's misconduct that was 
not the appellant's fault. 

5.  The burial benefits granted to a woman other than the 
appellant, "A.S.C.," were a one-time reimbursement for 
burial expenses, and did not constitute a finding that she 
was a legal surviving spouse entitled to gratuitous death 
benefits.


CONCLUSION OF LAW

With reasonable doubt resolved in her favor, the appellant is 
entitled to recognition as the veteran's surviving spouse for 
VA benefit purposes.  38 U.S.C.A. §§ 101(3), 103, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 
3.53, 3.159, 3.205, 3.600, 3.1601 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  However, as the 
Board will grant the appellant entitlement to recognition as 
the veteran's surviving spouse for VA benefit purposes in 
this decision, further discussion of the VCAA is unnecessary.

The appellant claims entitlement to DIC, death pension, and 
accrued benefits based on her status as the surviving spouse 
of the veteran, who died in December 2003.  The term 
"surviving spouse" means a person of the opposite sex who was 
married to a veteran at the time of the veteran's death, and 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse).  
38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 (2005).  
In order to establish her status as claimant, it must be 
shown that the appellant had a valid marriage to the veteran.  
Aguilar v. Derwinski, 2 Vet. App. 21 (1991).  A marriage 
means a marriage valid under the law of the place where the 
parties resided at the time of the marriage.  38 U.S.C.A. § 
103(c) (West 2002); 38 C.F.R. § 3.1(j) (2005).

The various methods by which a valid marriage may be 
established are set forth in 38 C.F.R. § 3.205 (2005).  Most 
of these provisions provide for proof of a marriage by 
submission of documents showing that a marriage ceremony took 
place.  Here, however, the appellant does not contend nor is 
there any evidence that there was a legal, ceremonial 
marriage between the veteran and herself.  Rather, she claims 
that she and the veteran lived together in a common-law 
marriage for twenty-seven years from January 1942 through 
1969.  Significantly, the appellant states and all of the 
other evidence reflects that she and the veteran resided in 
Puerto Rico throughout the purported marriage, Puerto Rico 
has never recognized common-law marriages.  See Ayuso-Morales 
v. Secretary of Health and Human Services, 677 F.2d 146, 147 
(1st Cir. 1982); Art. 68 Civil Code, 31 L.P.R.A. sec. 221.

Nevertheless, where an attempted marriage is invalid by 
reason of legal impediment VA law allows for certain 
attempted marriages to be deemed valid if certain legal 
requirements are met.  Under 38 C.F.R. § 3.52 (2005), such an 
attempted marriage will be deemed valid if: (a) The marriage 
occurred one year or more before the veteran died; and (b) 
The claimant entered into the marriage without knowledge of 
the impediment; and (c) The claimant cohabited with the 
veteran continuously from the date of the attempted marriage 
until his death ; and (d) No claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death."  See also 38 U.S.C.A. 
§ 103(a) (West 2002) (similar requirements for deeming 
purported marriage valid, "but only if no claim has been 
filed by a legal widow or widower of such veteran who is 
found to be entitled to such benefits," and prohibiting 
duplicate payments by virtue of this subsection).  The 
requirement of cohabitation may be met if there was a 
separation that was due to the misconduct of the veteran 
without the fault of the surviving spouse, and the surviving 
spouse's statement of such misconduct will be accepted in the 
absence of contradictory evidence.  38 C.F.R. § 3.53(a),(b) 
(2005).  

The term legal impediment was interpreted in an opinion of VA 
Office of the General Counsel, VAOPGCPREC 58-91, to include 
the requirement of a marriage ceremony by a jurisdiction 
which does not recognize common-law marriages.  As to that 
aspect, a claimant's signed statement that she had no 
knowledge of an impediment to a marriage to the veteran will 
be accepted as proof of the fact, in the absence of 
information to the contrary.  38 C.F.R. § 3.205(c) (2005); 
Colon v. Brown, 9 Vet. App. 104 (1996); Sandoval v. Brown, 7 
Vet. App. 7 (1994).

The appellant's claim must be granted because she meets all 
of the requirements of 38 C.F.R. § 3.52 (2005) and 
38 U.S.C.A. § 103(a) (West 2002).  She has indicated that the 
attempted common law marriage occurred more than one year 
prior to the veteran's death, a March 1944 birth certificate 
indicates that a child was born of their union, she did not 
know that common law marriage was not valid in Puerto Rico, 
and her separation from the veteran in 1969 was due to his 
mistreatment of her and not her fault.  There is no 
information in the claims file contrary to her assertions 
that she had no knowledge of the legal impediment to her 
marriage and that her separation from the veteran was due to 
his misconduct and not her fault.  In addition, although VA 
in April 2004 granted burial benefits to another woman, 
"A.S.C.", burial benefits are a form of reimbursement that 
may be paid to individuals other than a legal surviving 
spouse.  38 C.F.R. §§ 3.1600, 3.1601 (2005).  The granting of 
burial benefits to "A.S.C." was therefore not a 
determination that she was a legal surviving spouse entitled 
to death benefits, and the appellant's attempted marriage to 
the veteran is not prohibited from being deemed valid by this 
determination under 38 C.F.R. § 3.52(d) (2005).

Thus, the appellant's attempted common law marriage to the 
veteran is deemed valid because it occurred more than one 
year before he died, she entered into the marriage without 
knowledge of the legal impediment that Puerto Rico does not 
recognize common law marriage, she cohabited with the veteran 
continuously from the date of the attempted marriage until 
his death except for the separation due to the veteran's 
misconduct without fault on her part, and no claim has been 
filed by a legal surviving spouse who has been found entitled 
to gratuitous death benefits.  As there is at least as much 
evidence in favor of the appellant's claim as there is 
against it, she is entitled to the benefits of the doubt, and 
she may therefore be recognized as the veteran's surviving 
spouse for VA benefit purposes.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).

ORDER

The appellant is recognized as the surviving spouse of the 
veteran for the purposes of entitlement to VA benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


